           Case 7:11-cr-00630-KMK Document 1504 Filed 02/05/21 Page 1 of 8
           Case 7:11-cr-00630-KMK Document 1491 Filed 01/20/21 Page        ~,of 11.4 ,.
                                                                                             '(Wrlt rot\.~
                                                                 , . I·• ··· l : . ;     ~                     l   \·   •.       r   .

----------------: ~'
                                                                                    1
                           In The United States District Court                                         !                     ;       .,..
                                         For The
                              Southern District of New York                                   .}_ j.       :




   Dexter Thomas,                                                          Case No.: · 11-CR-00630
        Movant                                                             Judge Kenneth M. Karas


           v.


   United States of America                                         MEMO ENDORSED

                       MOVANT 1 S MOTION FOR MODIFICATION OF SENTENCE
                        PURSUANT TO TITLE 18 U.S.C. §3582(c)(1)(A)




   To The Honorable Judge Kenneth M. Karas:

           Comes now Dexter Thomas, the Movant, prose, and respectfully

   files        this     Memorandum         Brief      in     support       of     his       Motion                     for

   Modification of Sentence pursuant to 18 U.S.C . §3582(c)(1)(A).

           The Movant is a man that is not schooled in the law, and is

   left to his own inadequate device to endeavor,                                to put his Motion
   in order without the assistance or guidance from counsel.                                                       Thus,

   Movant argues that pursuant to the provision outline in Haines v.

   Kerner, 404 U.S. 519 , 520 (1972)i                       if the Writ of Habeas Corpus is
   to continue to have meaningful purpose, it must be accessible not

   only     to       those with      a    strong      legal   background or             the    financial

   means        to    retain    counsel,        but    also    to    the    mass    of       uneducated ,
   unrepresented prisoner.                 Williams v. Kullman, 772 F.2d. 1048 , 1050

   (2nd     Cir.       1998);   as       well   as    current       law    and   procedure,                        it    is
        Case 7:11-cr-00630-KMK Document 1504 Filed 02/05/21 Page 2 of 8
        Case 7:11-cr-00630-KMK Document 1491 Filed 01/20/21 Page 2 of 14



Movant' s      prayerful hope           that this Honorable Court will overlook
any    minor     (inferred       or     otherwise)          discrepancies.          Movant           is    a
layman and thus not well-versed in all of the intricacies of the

legal     procedures       and        practices.         This       Court    should         liberally

construe this Motion with a tolerant eye towards Movant's prose
                                                                                            1
status, as well as the good faith intent on Movant Thomas                                       part to

comply with any and all rules.                   Furthermore, because Movant Thomas
                                                                                       11
is proceeding prose, this submission must be read to                                        raise the
strongest argument they suggest," Olie v.                             Columbia Univ.,           332 F.

Supp, 2d. 599, 607 (SDNY 2004), Aff'd. 136 F. App'x. 383 (2nd Cir.

2005)     citations       omitted;        470     F.3d.       471,     474   (2nd     Cir.        2006)

( observing      that    pro     se    1 i tigan ts     must be treated with '' specia 1

solicitude").            The     First     Step       Act     (P.L.     115-391),      Sec.          603,

amended §3582(c)(1)(A) to permit Defendants to move a Sentencing

Court     for     Modification           of     Sentence.              Federal      Courts           have

jurisdiction pursuant to Title 28 U.S.C. §1331.

        To earn a Compassionate Release sentence reduction, a Movant
must make three initial showings.                      First, that the reasons for the

reduction       are    "extraordinary           and     compel 1 ing";       second,        that      the
Movant is not a danger to the community; and third, that granting
of a sentence reduction is consistent with the sentencing factors

in 18 U.S.C. §3553(a).
        Movant        Thomas     considers         the        following       reasons           to        be

extraordinary and compelling:                   He is considered obese with a Body

Mass    Index    (BMI)     number       above     30,    which puts          him at risk with
COVID-19.         Also,        Movant     Thomas        has    an     asthmatic      background.
       Case 7:11-cr-00630-KMK Document 1504 Filed 02/05/21 Page 3 of 8
        Case 7:11-cr-00630-KMK Document 1491 Filed 01/20/21 Page 3 of 14



Though he is not considered asthmatic, he has faced these problems
as a child        and fears          they can somehow be a major factor                           to his

health, particularly with COVID-19.

       Secondly,           Movant       is        not    a     danger   to    society      or    others.

Movant Thomas             has been incarcerated since the age of 18 and was

not fully        cognizant of the role                       of a    father    and member        of    the
community.           Movant       has     made          considerable     strides      qS    a   man and

person     by    obtaining          his          Associate I s      Degree    with    North      Country

Community College                (see Exhibit             1),    and countless other programs

provided by the prison system, all the while pursuing a literature

career with five books in negotiations to be published.                                           Movant

Thomas    has     worked his            way down             to be housed      in a     low-security
ins ti tut ion and has taken the steps                            to better himself,            and used

his time getting prepared to reenter the community and be a better

father to his daughter (see Exhibit 2, as Movant wants to better

explain in his own words).

       Thirdly,           the granting of a sentence reduction is consistent
with    the     sentencing factors                  in 18 U.S.C.         §3553(a).         Movant was
sentenced       to        180    months,         and     has    served more     than       7.5% of    his

projected term.                 Movant 1 s projected satisfaction release date is
                                             1
10/19/2022.          Movant Thomas                need to reflect the seriousness of the

offense,        promote          respect          for     the    law,   and    avoid       unwarranted

disparities          of    sentencing among similarly situated                          inmates       (co-
Defendants), has been accomplished since of most of Movant's co-

Defendants, with the exception of a few,                                have been released from

custody.
       Case 7:11-cr-00630-KMK Document 1504 Filed 02/05/21 Page 4 of 8
       Case 7:11-cr-00630-KMK Document 1491 Filed 01/20/21 Page 4 of 14



       Movant       Thomas       asserts     that    a     formal       request         was     made       to
Warden    Ortiz       on    November       11,    2020     (see     Exhibit 3).                To    date,

Movant    has       not    received      a    response.           Movant       would          like       this
request        to     represent          full       exhaustion            of       all         required

Administrative Remedies due to the time-sensitive nature of this

matter.         Furthermore,         "undue       delay,    if     it    in, fact        results           in

possible catastrophic health consequences," can justify waiving an

administrative             exhaustive        requirement.               Here,          the     COVID-19

outbreak and the unsanitary conditions at FCI Fort Dix, combined

with the delay that Movant Thomas would experience if Movant would

have     to    wait        any    more     days     before        pursuing         a     Motion          for

Compassionate Release, would put Movant at a significant risk of

suffering       catastrophic         health       consequences,           which         justifies          a

waiver.

       Under the First Step Act,                  this Court has broad authority to

determine       whether          "extraordinary       and    compel ling''             circumstances

exist to modify Mo~ant Thomas'                    sentence and transfer him to Home

Confinement:              The    Compassionate       Release           statute     serves           as    an
important safety valve in the federal sentencing system.                                            Once a

federal       sentence becomes final,               a number of rules serve to keep

the finality         of    th-';it sentence       intact.         In    some cases,            however,

circumstances         arise       that   can      s ignif icantl y       a 1 ter       the     calculus

conducted at the original sentencing or cast doubt on the need for
further incarceration.               The unprecedented threat of COVID-19 could

not have been foreseen at sentencing and poses extraordinary risks

to Movant Thomas' health and life.
       Case 7:11-cr-00630-KMK Document 1504 Filed 02/05/21 Page 5 of 8
       Case 7:11-cr-00630-KMK Document 1491. Filed 01/20/21 Page 5 of 14



       It    bears    repeating         that        the    current      pandemic       does    place
inmates in danger.              Movant Thomas would like to note that inmates

who reside in the same building as himself have tested positive

for COVID-19 on 12/3/2020.                The entire building has been placed on
exposure quarantine             lockdown,       pending       results        from    testing.       A

Sentencing Court           is    in a    good position to               consider all of          the

relevant     circumstances,            such    as    the    most up-to-date information

about conditions at a particular facility,                             the CDC's information

about the correlation between a particular health condition,                                     and

the vulnerability of a particular ethnic group to death or serious
injury from the coronavirus.

       In light of the unprecedented nature of this emergency, which

results     in catastrophic health consequences,                        Federal Courts have

found that they can hear Compassionate Release applications prior

to    the   expiration      of    30    days        if    there   is    an   emergency,       e.g. ,

United States v.           James Ar berry,           No.    15-CR-594 ( JPC),          ECF Docket

No.   84    (SONY November 12,           2019)        (hearing and granting emergency

Compassionate Release application of a pr is oner).                                 Spec if ical ly 1
Courts across the country, and within this Circuit, have so held

on the basis of the COVID-19 pandemic.                            "No statute directs the

Court to consult the BOP's rules or guidelines •.. and no statute
delegates      authority          to     the        BOP      to   define        the      statutory

requirements         for    Compassionate                Release."        Congress        ref armed
Section 3582(c) ( 1) (A)          because      it wanted Compassionate Release to
be a more meaningful vehicle for judicial review of sentences.
      Case 7:11-cr-00630-KMK Document 1504 Filed 02/05/21 Page 6 of 8
        Case 7:11-cr-00630-KMK Document 1491 Filed 01/20/21 Page 6 of 14



        Indeed , even "de novo review" is a misnomer.                       When a District
Court rules on a Compassionate Release Motion, it is not reviewing

the BOP's decision.                 Instead,    it is simply decided,          in the first
instance, whether or not a Defendant is •entitled to Compassionate

Release under the law.                Both the statutory structure, which gives

the BOP no role in developing criteria for granting Compassionate

Release, and the fact that the District Court is empowered to rule

on a Compassionate Release Motion even if the BOP takes no action,

makes        this   clear.          Allowing    Movant     Thomas      to   finish    out    his

sentence at home is the only prudent response to the extraordinary

and compelling circumstances created by the rampant spread of the

novel coronavirus at FCI Fort Dix,                      especially given that Movant

Thomas has already served a significant portion of his sentence.

        In    1 ight    of    the    extreme    danger     posed      by COVID-19,      Movan t
Thomas requests that the Court decrease Petitioner's sentence from

the present to           Home Confinement,             which will     cause Movant to be

immediately transferred from his present place of confinement at

FCI   Fort      Dix,     PO   Box 2000,        Joint    Base   MDL,    NJ   08640,    to    Home

Confinement [which is still under BOP custody and control].                                  FCI

Fort Dix is a low-security United States federal prison for male
offenders in New Jersey.                   Fort Dix is the largest federal prison

in the United States as per the number of inmates housed there.

General population inmates are housed in buildings formerly used
as    military         barracks,      in   unhealthy,      unsanitary,       and     hazardous

conditions that foster the spread of COVID-19                           The 350 inmates in
the unit where Movant is housed share (21) toilets,                           (10) urinals,
       Case 7:11-cr-00630-KMK Document 1504 Filed 02/05/21 Page 7 of 8
         Case 7:11-cr-00630-KMK Document 1491 Filed 01/20/21 Page 7 of 14



and     ( 15)    showers.        These aforementioned         areas     are riddled with
rust,· mold, and holes in the wal 1 s that expose Movant to bacteria

and germs that spread COVID-19.                     Right now,       FCI Fort Dix is the

most     infected          institution      in the entire     Bureau of     Prisons;      785

inmates currently have COVID-19.

        Movant's verifiable Reentry Plan would include returning to

his hometown to live with his 56-year-old mother, who is currently

having kidney problems and is in and out of the hospital.                             COVID-

19    ha _s   been    very     hard    on    her.    His    14-year-old    daughter      also

resides         at   the    residence:       16   Orchard   Place,    Yonkers,    New    York

10701.          Movant would support himself by using his degree to find

suitable work while also working on establishing his                             1 i ter ature

career to earn additional income.

        Movant is willing to implement any additional measures deemed

necessary to reassure the Court and the Bureau of Prisons of his

whereabouts and compliance with his sentence.

        Accordingly,          Movant        respectfully    requests      this    Honorable

Court to modify and/or reduce Movant's sentence so that Movant may
be immediately transferred by the BOP to Home Confinement.

        Movant Thomas submits that this is the appropriate and humane

approach in dealing with this pandemic and the global emergency of

this magnitude.

        I, Dexter Thomas, hereby certify under penalty of perjury and

under the laws of the United States of America,                         28 U.S.C.     §1746,

that the foregoing Motion is true and correct to the best of my

knowledge and belief.
        Case 7:11-cr-00630-KMK Document 1504 Filed 02/05/21 Page 8 of 8
        Case 7:11-cr-00630-KMK Document 1491 Filed 01/20/21 Page 8 of 14



                                                                            Respectfully submitted,




Date:                      I ·- /:;), ,   20 2 1
                                                                           Dexter Thomas, prose
                                                                           Reg. No. 65642-054
                                                                           FCI Fort Dix
                                                                           PO Box 2000
                                                                           Joint Base MDL, NJ
                                                                           08640
    Motion for compassionate release, pursuant to 18 U.S.C. Section 3582, is denied. Mr.
    Thomas asks for early release because he claims that certain health issues place him at a
    higher risk from contracting COVID-19. These medical issues include obesity and some risk
    of asthma. As for his obesity, the Government concedes that Mr. Thomas is slightly above
    the threshold for being considered obese, but also notes that medical records show that Mr.
    Thomas is physically active and has had times where his weight fell below the obesity
    threshold , thus suggesting that his condition is neither debilitating nor permanent. And, Mr.
    Thomas does not suffer from asthma and even if he did, there are a number of studies
    showing that asthma does not present as risky a factor as originally believed . Beyond all
    that, Mr. Thomas has received the first dose of the two-dose vaccine, placing ahead of 90%
    of the country in getting innoculated against COVID-19. Thus, Mr. Thomas has not met his
    burden of showing extraordinary and compelling reasons for early release. And, even if he
    did meet this burden, consideration of the Section 3553(a) factors cuts against release. Mr.
    Thomas was convicted of violent conduct that terrorized a community and the deterrent and
    respect-for-the-law factors that led the Court to impose the sentence it did would be
    undermined by early release. While Mr. Thomas asserts he has undertaken to rehabilitate
    himself in prison, and while those efforts are laudable, they do not outweigh the factors that
    led to the sentence the Court imposed or otherwise justify early release. The Government is
    to mail this memo endorsement to Mr. Thomas and certify in a filing by 2/10/21 that this was
    done.

    So Ordered .


   ~AL.
     2/5/21
